DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 29 March 2021, (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Moreover, applicant’s arguments with respect to claims 15-24 and 26-28 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 26-29, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheng et al. (US 2014/0032396 A1).
a.	Regarding claim 15, Sheng discloses an apparatus for counting a plurality of value-document bundles, each of the value-document bundles including several value 
an image-capturing device which is configured to capture in one image the plurality of value-document bundles including respectively the bundling elements (Sheng discloses that “In these embodiments, one of the detectors 104, 106 may be an optical detector such as, for example, a camera. The camera can then capture an image of the information written on the separator tag and the captured image may be interpreted by the bank note processing machine. In certain embodiments, Optical Character Recognition ("OCR") technology may be used to process the captured images. The use of OCR technology is well known to those of ordinary skill in the art and will therefore not be discussed in detail herein” at Figs. 2-104 and 106 and ¶0051), and
an evaluation device which is configured to identify the bundling elements in the image as a band and to establish their number (Sheng discloses that “[o]nce the RFID reader 122 determines that a separator tag is passing by it, the process proceeds to step 306 where the RFID reader 122 informs the central processor 120 that a separator tag has been identified” at Fig. 2-122 and ¶0037);
wherein the evaluation device is configured to identify each of the plurality of value-document bundles from the image (Sheng discloses that “Next, at step 308, in response to the query by RFID reader 122, the RFID chip of the separator tag transmits the information stored on a computer-readable medium therein to the RFID reader 122. In the illustrative example using the batch of currency 200 of FIG. 3, the RFID reader 122 obtains information from the RFID chip 226 of the separator tag 216 regarding the bundle of bank notes 206. The information obtained is information relating to the bundle of bank notes that is provided by the sender of the bundle of bank notes (i.e. the bank branch 2 in the illustrative embodiment). As set forth above, the supplied characteristics from the RFID chip 226 may include, but is not limited to, information regarding the sender of the particular bundle of bank notes such as the particular 
b.	Regarding claim 26, Sheng discloses further comprising a transport device which is configured to move the image-capturing device and the value-document bundles, which are located in particular in a value-document container, relative to each other during the image capture (Sheng discloses that “A transport device 112 is coupled to the feeder 102. The transport device 112 provides a path along which notes travel past the detectors 104, 106” at Fig. 2-112 and ¶0028).
c.	Regarding claim 27, Sheng discloses further comprising a communication device which is configured to write the established number of the bundling elements to a storage element provided in a value-document container in which the value-document bundles to be counted are located (Sheng discloses that “The terms "couple" or "couples" as used herein are intended to mean either an indirect or direct connection. Thus, if a first device couples to a second device, that connection may be through a direct connection, or through an indirect mechanical or electrical connection via other devices and connections. Similarly, the term "communicatively coupled" as used herein is intended to mean either a direct or an indirect communication connection. Such connection may be a wired or wireless connection such as, for example, Ethernet or LAN. Such wired and wireless connections are well known to those of ordinary skill in the art and will therefore not be discussed in detail herein. Thus, if a first device communicatively couples to a second device, that connection may be through a direct connection, or through an indirect communication connection via other devices and connections” at ¶0025).
d.	Regarding claim 28, claim 28 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.

f.	Regarding claim 32, Sheng discloses wherein the image-capturing device and/or the illumination device is or are attached over a work table (Sheng discloses that “A transport device 112 is coupled to the feeder 102. The transport device 112 provides a path along which notes travel past the detectors 104, 106” at Fig. 2-112 and ¶0028).
g.	Regarding claim 33, Sheng discloses wherein the pre-specified number corresponds to a number of value-document bundles together in a respective container, and wherein the pre-specified number is provided on the container (Sheng discloses that “it is determined if the item passing by the RFID reader 122 is a bank note or a separator tag. Because the bank notes do not have a RFID chip, they will not respond to the query by the RFID reader 122 whereas the separator tags include an RFID chip and will therefore respond to the RFID reader's 122 query. If the item passing by the RFID reader 122 is not a separator tag, 
h.	Regarding claim 34, Sheng discloses wherein the plurality of value-document bundles and a container in which the plurality of value-document bundles are arranged for transportation and/or storage are visible within a field of view of the image capturing device (Sheng discloses that “A transport device 112 is coupled to the feeder 102. The transport device 112 provides a path along which notes travel past the detectors 104, 106” at Fig. 2-112 and ¶0028).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 2014/0032396 A1) in view of Hallowell et al. (US 2004/0003980 A1).
a.	Regarding claim 16, Sheng discloses all the previous claim limitations. However, Sheng does not explicitly discloses wherein the evaluation device is configured to identify the bundling elements on the basis of shape or size or texture.
Hallowell discloses wherein the evaluation device is configured to identify the bundling elements on the basis of shape or size or texture (Hallowell discloses that “[t]he evaluation 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the process of evaluation regions of Hallowell to Sheng’s bank notes tracking system.
The suggestion/motivation would have been to “be processed more quickly … capable of rapidly discriminating and counting multiple currency denominations and then sorting the currency bills into a multitude of output compartments” (Hallowell; ¶0003).
b.	Regarding claim 17, the combination applied in claim 16 discloses wherein the evaluation device is configured to identify the bundling elements on the basis of a fluorescence behavior of the bundling elements (Hallowell discloses that “[t]he evaluation region 108 may employ a variety of detection means including, but not limited to, a size detection and density sensor, a lower and an upper optical scan head, a single or multitude of magnetic sensors, thread sensor(s), infrared sensor(s), ultraviolet/fluorescent light scan head(s), and/or other radiation sensor(s)” at ¶0092).
c.	Regarding claim 18, the combination applied in claim 16 discloses further comprising at least one illumination device which is configured for illuminating the value-document bundles including bundling elements (Hallowell discloses that “[t]he evaluation region 108 may employ a variety of detection means including, but not limited to, a size detection and density sensor, a lower and an upper optical scan head, a single or multitude of magnetic sensors, thread sensor(s), infrared sensor(s), ultraviolet/fluorescent light scan head(s), and/or other radiation sensor(s)” at ¶0092).
d.	Regarding claim 19, the combination applied in claim 16 discloses wherein the illumination device is configured for illuminating the value-document bundles including the 
e.	Regarding claim 20, the combination applied in claim 16 discloses wherein the evaluation device is configured to identify the bundling elements in the form of paper strips, in particular bands by which the value documents of the respective value-document bundle are held together (Hallowell discloses “strapping system 1700 [containing] a strapping unit 1750 which is adapted to strap stacks of currency bills” at Fig. 17 and ¶¶0204-0209).
f.	Regarding claim 21, the combination applied in claim 16 discloses further comprising an output device for outputting information items, wherein the evaluation device is configured to compare the established number of the bundling elements with a pre-specified number and to actuate the output device for outputting an information item in dependence on the result of the comparison (Hallowell discloses that “When a stack limit has not be designated, a particular pocket's pocket limit will apply. A pocket limit is the maximum number of bills a given pocket is adapted to accept. For example, a pocket may have a capacity or pocket limit of 250 notes. If $1 bills are assigned to that pocket and a strap limit of 100 notes has been assigned to $1 bills, then the pocket will be designated as full when the pocket contains 100 notes. However, if no strap limit has been set for $1 notes (and no strap limit has otherwise been set for the pocket), then the pocket will be designated as full when the pocket limit is reached, e.g., when pocket contains 250 notes” at ¶0154).
g.	Regarding claim 22, the combination applied in claim 16 discloses further comprising a storage device which is configured to store the captured image of the value-document bundles including bundling elements, in particular for the purpose of archiving 
h.	Regarding claim 23, the combination applied in claim 16 discloses further comprising a housing in whose interior the image-capturing device or an illumination device is or are arranged, wherein the housing has at least one opening by which a value-document container, in which the value-document bundles to be counted are located, can be brought into the interior of the housing (Hallowell discloses that “a particular pocket's pocket limit will apply. A pocket limit is the maximum number of bills a given pocket is adapted to accept. For example, a pocket may have a capacity or pocket limit of 250 notes. If $1 bills are assigned to that pocket and a strap limit of 100 notes has been assigned to $1 bills, then the pocket will be designated as full when the pocket contains 100 notes” at ¶0154).
i.	Regarding claim 24, the combination applied in claim 15 discloses wherein the size or form of the housing is adaptable to the size or form of different value-document containers (Hallowell discloses that “a particular pocket's pocket limit will apply. A pocket limit is the maximum number of bills a given pocket is adapted to accept. For example, a pocket may have a capacity or pocket limit of 250 notes. If $1 bills are assigned to that pocket and a strap limit of 100 notes has been assigned to $1 bills, then the pocket will be designated as full when the pocket contains 100 notes” at ¶0154).
j.	Regarding claim 30, the combination applied in claim 16 discloses wherein the illumination device is configured for illuminating the value-document bundles including the bundling elements with infrared radiation (Hallowell discloses that “[t]he evaluation region 108 may employ a variety of detection means including, but not limited to, a size detection and density sensor, a lower and an upper optical scan head, a single or multitude of magnetic sensors, thread sensor(s), infrared sensor(s), ultraviolet/fluorescent light scan head(s), and/or other radiation sensor(s)” at ¶0092).
31 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 2014/0032396 A1) in view of Hallowell et al. (US 2004/0003980 A1), and further in view of Petker et al. (US 2014/0147029 A1).
a.	Regarding claim 31, the combination applied in claim 16 discloses all the previous claim limitations. However, the combination does not explicitly disclose wherein the image-capturing device is configured to capture the image of a first longitudinal cut edge of the plurality of value-document bundles, the plurality of value-document bundles arranged with a second longitudinal cut edge on a bottom surface of a container.
Petker discloses wherein the image-capturing device is configured to capture the image of a first longitudinal cut edge of the plurality of value-document bundles, the plurality of value-document bundles arranged with a second longitudinal cut edge on a bottom surface of a container (Petker discloses “processing the contrast information representing the substrate edges within the sample image (10), which processing includes subjecting at least one area of interest (20) within the sample image (10) to anisotropic diffusion to produce a processed image containing a substantially coherent set of continuous lines representing the substrate edges; and counting the number of substrate edges in said processed image” at abstract and Fig. 4) 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the processing and counting the substrate edges of Petker to the combination. 
The suggestion/motivation would have been to “increase the counting reliability” (Petker; 110040) with the “substrate edges [sic] being preserved while improving the image content for the purpose of reliably discriminating and counting the substrate edges present in the processed image” (Petker; ¶0025).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/JOHN W LEE/Primary Examiner, Art Unit 2664